Esohweileb, J.
I must dissent from the conclusion of the court in this case. The plain purpose and only reason for the existence of sec. 1428 of the City Ordinances of Milwaukee is the proper one of preventing fraud in buying and selling of commodities either by false representations as to quantities or by the use of weights which deceive. It should be construed when applied to any particular set of facts in the light of its purpose. State v. Halt, 141 Wis. 30, 34, 123 N. W. 251; Weirich v. State, 140 Wis. 98, 101, 121 N. W. 652; State v. Boliski, 156 Wis. 78, 81, 145 N. W. 368.
The construction put upon this ordinance by the decision in this case places one who has been found to have worked no wrong to any one, who explained to the person whose commodities were being weighed the real facts, so that as to such person the weight placed in the scale was not a false one, on the same footing with one who uses some trick, device, or artifice to deceive to his own benefit and another’s harm.
I think the ordinance should be construed to hold persons liable to the penalty therein provided who either, first, de^ ceive by untrue representations as to quantity; or secondly, *171actually- do defraud some person by the use of improper weights; or thirdly, who continue to keep and use in the buying and selling of commodities weights that would permit of such deceiving of another; and that to make a conviction possible under the third of these constructions there should be evidence of such a use as would carry with it the proper inference that it was a part of a determination to take advantage of the fraud or wrong when opportunity offered.
It has been held in Comm. v. Patterson, 138 Mass. 498, that the word “use” has included in it some element of permanency; in State v. Stanley, 84 Me. 555, 24 Atl. 983, 984, that a single sale of liquor does not constitute a “use” of a building for the sale of intoxicating liquors; and in a number of cases, including Pacific Mut. L. Ins. Co. v. Terry, 37 Tex. Civ. App. 486, 84 S. W. 656; Grand Lodge A. O. U. W. v. Belcham, 145 Ill. 308, 33 N. E. 886; Chambers v. Northwestern Mut. L. Ins. Co. 64 Minn. 495, 67 N. W. 367; and 25 Cyc. 809, that an occasional drink of intoxicants is not a “use” of liquors such as to negative a statement in an application for life insurance that the applicant does not use intoxicating liquors.
It is contended that the construction given by the court in this decision is necessary, otherwise the city would be put to hardship in proving that the use of false weights was a repeated or continuous use. , Such a situation is not in this particular case, for the testimony shows that, after using the two weights of 1,000 and 500 pounds respectively, a 200-pound weight was needed, and, not being then found, that this old weight, which, after it had been discarded with an old scale, on which old scale it was a true weight, had been used as a paper weight, was used to complete that particular weighing with the knowledge and at least tacit consent of the only person interested, thus clearly showing that in this particular instance before us this was an isolated, sporadic use, and not such a use as would come within the reasonable con*172struction of tbe ordinance. The record in this case, therefore, expressly negatives the contention made.
I do not think a defendant in a gitasi-criminal prosecution, such as cases of this kind have been designated (State v. Hamley, 137 Wis. 458, 460, 119 N. W. 114; Milwaukee v. Ruplinger, 155 Wis. 391, 394, 145 N. W. 42), should be used for what might seem demonstrating purposes, or that respect for such ordinances will be heightened by the hardship imposed on defendant in this case. I fear that the construction placed upon this ordinance under the facts in this case by the majority opinion might have applied to it the suggestion found in Rider v. Ashland Co. 87 Wis. 160, 164, 58 N. W. 236: “Where the intention is clear, too minute a stress should not be laid on the strict and precise signification of words. Qui hceret in litera hceret in cortice.”
It appears to me that under a reasonable and fair construction given the ordinance in question, under the facts in this case, the judgment of the court below was right and should have been affirmed.